Citation Nr: 0738270	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-06 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. What evaluation is warranted from January 31, 2001 to May 
5, 2003, for post-traumatic stress disorder (PTSD), rated as 
50 percent disabling?

2. What evaluation is warranted from January 31, 2001 for 
hepatitis C?

3. What evaluation is warranted from January 31, 2001 for a 
scar, the residual of a right leg injury?

4. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), prior to May 6, 2003.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1971.  There is additional verified service for a 
total of nine months.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2002 and September 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The Board notes that the veteran's original claims were 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated February 2007.  

The issue of what evaluation is warranted from January 31, 
2001 for Hepatitis C, currently rated at 10 percent, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Between January 31, 2001 and May 5, 2003, the veteran's 
PTSD was manifested by not more than occupational and social 
impairment with reduced reliability and productivity.

2.   Since January 31, 2001, the veteran's right leg scar has 
been stable, and it is not objectively manifested by pain on 
palpation, limitation of right leg motion, limitation of 
right leg function, underlying adherence, or instability, 




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD from January 31, 2001 to May 5, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.126, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an initial compensable evaluation for a 
residual scar of a right leg injury have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.519, 4.1, 4.7, 4.118, Diagnostic Code 7804 (2002), 
4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in September 2002, July 2003, and 
February 2007, of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  VA 
informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.



Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

I.  The claim for increased rating for PTSD

By a July 2002 rating decision granted entitlement to service 
connection for PTSD, and assigned a 50 percent disability 
rating, effective January 31, 2001.  The veteran asserted 
that his PTSD warranted a higher rating.  Following the 
Board's February 2007 decision a March 2007 rating decision 
implemented the Board's grant of a 100 percent rating for 
PTSD, effective March 6, 2003.  Thus the question before the 
Board is what evaluation is warranted for PTSD from January 
31, 2001 to March 5, 2003.

A March 2001 VA treatment report indicated the veteran was 
cooperative, with good eye contact.  His mood was dysphoic 
and affect was depressed and blunted.  There were no 
delusions or hallucinations and speech was logical and 
coherent.  Insight and judgment were okay.  There was no 
suicidal or homicidal ideation.  

A May 2002 VA psychological examination revealed that upon 
examination, the veteran was cleanly and neatly dressed, 
alert, cooperative, and showed good eye contact.  Psychomotor 
activity was within normal limits.  Speech was clear, with 
normal rate, volume and articulation.  His affect was mood 
congruent and appropriate but somewhat constricted.  Thought 
process was goal oriented and had no derailment, loose, or 
clanging associates, thought blocking, or neologism.  There 
were no signs of delusional or paranoid beliefs.  
Psychological testing revealed a high number of intrusive 
thoughts and avoidance symptoms.  The examiner noted that the 
veteran's symptoms caused problems with interpersonal 
relationships.  The examiner provided diagnoses of PTSD, 
chronic, major depression, and alcohol dependence in full 
sustained remission.  A global assessment of functioning 
score of 55 was provided.  

VA PTSD treatment reports dated January through March 2003 
consistently indicated veteran was casually dressed, and 
groomed.  His attitude was cooperative and he had good eye 
contact.  His mood was fairly even and his affect was 
blunted.  There was no evidence of delusions or 
hallucinations, and speech was logical and coherent.  Insight 
and judgment were okay, and there was no suicidal or 
homicidal ideation.  A January 2003 PTSD evaluation revealed 
that the veteran reported over-exaggerating his feelings at a 
prior evaluation because he was "feeling rotten."  The 
veteran appeared irritable, but denied suicidal and homicidal 
ideation.  

When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2007).  
When evaluating the level of disability from a mental 
disorder, the VA will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 PTSD is rated 
under the General Rating Formula for Mental Disorders.  To 
warrant a 70 percent evaluation for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
symptoms such as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired  abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The veteran's PTSD is rated as 50 percent disabling, pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411 for the period 
between January 31, 2001, and March 5, 2003.  After careful 
review of the medical evidence in light of the above-noted 
criteria, the Board finds that the symptoms associated with 
the veteran's PTSD have been consistent with the criteria for 
no more than the currently assigned 50 percent rating.

For the pertinent period the medical evidence of record shows 
that the veteran's PTSD was characterized primarily by sleep 
disturbance, nightmares, hypervigilance, social isolation, 
avoidance of reminders, and irritability. 

There was no evidence of suicidal ideation, impaired judgment 
or thinking, obsessional rituals, or near-continuous panic or 
depression affecting the ability to function independently.  
His speech was neither illogical, obscure nor irrelevant and 
there was no evidence of impaired impulse control, to include 
unprovoked irritability with periods of violence.  Finally, 
there was no evidence that the appellant neglected his 
personal appearance or hygiene.  

The GAF score assigned in March 2002 (55), alone does not 
provide a basis for the assignment of a higher disability 
rating for PTSD.  According to the Fourth Edition of American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF score is a scale 
reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illnesses.  The GAF score and the interpretation of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 
38 C.F.R. § 4.126(a).

GAF scores between 51 and 60 indicate moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, or 
conflicts with peers or co-workers).

As discussed above, the veteran does not experience the 
symptoms noted in the criteria for a 70 percent rating.  
While the veteran suffered from PTSD, the preponderance of 
the competent evidence was against finding entitlement to an 
evaluation in excess of 50 percent for the term from January 
31, 2001 to May 5, 2003. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

II.  The claim for increased rating for scar residuals

A July 2002 rating decision granted entitlement to service 
connection for a scar, the residual of a right leg injury, 
and assigned a non-compensable disability rating effective 
January 31, 2001.  

An April 2002 VA examination noted a 4 centimeter scar on the 
right calf that was the residual of a puncture wound.  The 
scar was indented with no tenderness or breakdown in the 
area.  While the veteran complained of pain and discomfort 
after standing for long periods of time, there did not appear 
to be any underlying tissues loss.  The examiner stated there 
was slight scarring and disfigurement of the right lower 
extremity.

An August 2003 examination noted a 3 centimeter by 2 
centimeter superficial scar on the posterolateral aspect of 
the right gastrocnemius muscle.  There was no tenderness over 
the muscle, no adherence to underlying tissue, texture was 
smooth, and there was no ulceration or breakdown of the skin.  
There as no elevation but there was a small area of central 
depression approximately 1 centimeter by 1 centimeter.  There 
was no inflammation, edema or keloid formation and the color 
of the scar was slightly darker than the normal skin.  There 
were no areas of induration or inflexibility in the area of 
the scar and there was no limitation of function caused by 
the scar.  The examiner noted that the veteran felt the scar 
was very disfiguring.  

During the pendency of this appeal, the criteria for rating 
skin disorders, 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7819, were revised, effective August 30, 2002.  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before the VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (2002), a 10 
percent evaluation is warranted for scars that are 
superficial, poorly nourished, or manifested by repeated 
ulceration.  

Under Diagnostic Code 7804 (2002) a 10 percent evaluation is 
warranted for scars that are superficial, tender, and painful 
on objective demonstration,.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7801 (2007), for 
scars involving areas other than the head, face, or neck, 
that are deep or that cause limited motion, a 10 percent 
evaluation is warranted for area or areas exceeding 6 square 
inches (39 sq. centimeters).  A deep scar is one associated 
with underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7802 (2007), scars, 
other than head, face, or neck, that are superficial and that 
do not cause limited motion warrant a 10 percent evaluation 
for area of areas of 144 square inches (929 sq. centimeters) 
or greater.  A superficial scar is one not associated with 
underlying soft tissue.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (2007), a 10 
percent evaluation is warranted for scars that are 
superficial or unstable.  The regulation notes: (1) An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar; and (2) a superficial 
scar is one not associated with underlying soft tissue 
damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007), a 10 
percent evaluation is warranted for scars, superficial, 
painful on examination.  The regulation notes: (1) a 
superficial scar is one not associated with underlying soft 
tissue damage; and (2) in this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation.  

The veteran's right leg scar is currently assigned a 
noncompensable rating under 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  The April 2002 examination found a 4 cm scar, 
while the August 2003 examination described the scar as 3 cm 
by 4 cm.  Both examinations found the scar to be superficial, 
with no tenderness or breakdown in the area, and no 
underlying tissue loss.  The August 2003 examination further 
found no adherence, smooth texture, no ulceration, no 
elevation, and no inflammation, edema or keloid formation.  
There were also no areas of induration of inflexibility on 
examination and the examiner found that the scar did not 
cause any limitation of function.  

Therefore, as there is no objective evidence of a poorly 
nourished, superficial scar with repeated ulcerations, or 
tenderness or pain on examination, a 10 percent rating is not 
warranted under Diagnostic Codes 7803 or 7804 (2002).

Likewise, as there is no evidence of a scar that is deep or 
causes limitation of motion, encompasses an area of 144 
square inches (929 sq. cm.), or that is objectively unstable, 
or pain on examination, a rating of 10 percent is not 
warranted under Diagnostic Codes 7801, 7802, 7803, or 7805 
(2007).

Thus, at no point since the grant of service connection does 
the veteran's residual scar of a right leg injury warrant a 
compensable rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1994).  Under the circumstances of the instant case, the 
preponderance of the evidence is against the claim for a 
compensable rating for a scar associated with residuals of a 
right leg injury; the benefit-of-the-doubt doctrine is 
inapplicable, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert.


ORDER

A rating in excess of 50 percent for PTSD from January 31, 
2001 to May 5, 2003, is denied.

An initial compensable rating for a residual scar from a 
right leg injury is denied.




REMAND

A July 2002 rating decision granted entitlement to service 
connection for Hepatitis C, and assigned a noncompensable 
disability rating effective January 31, 2001.  A November 
2002 rating decision granted a 10 percent rating for 
Hepatitis C, effective September 5, 2002.  The veteran 
asserts that his Hepatitis C warrants a higher rating.  

While the August 2003 VA examination for Hepatitis C noted 
that the veteran complained of fatigue and occasional nausea 
related to medications.  It was further noted that the 
veteran was being treated at the VA with ribavirin as well as 
PEG-interferon.  The examination report, however, is 
insufficient for rating purposes as it did not address the 
criteria set forth in 38 C.F.R. § 4.114, Diagnostic Code 
7354.  Specifically, the examiner did not address whether the 
veteran experienced daily fatigue, malaise, and anorexia 
(without weight loss of hepatomegaly), required dietary 
restriction, or incapacitating episodes lasting at least two 
weeks.  

Furthermore, while the veteran has been afforded VA 
examinations for his Hepatitis C, the Board notes that the 
veteran's Hepatitis C has not been thoroughly evaluated since 
his August 2003 VA examination.  Whether an examination is 
sufficiently contemporaneous to properly rate the current 
severity of the veteran's disability depends on the 
particular circumstances of the individual case.  See, e.g., 
Snuffer v. Gober, 10 Vet. App. 400 (1997).  In the instant 
case, the veteran's last VA examination was in August 2003 - 
too old to depict the veteran's current disability.  
Additionally, there may be additional relevant VA treatment 
reports that are not of record.  So the Board believes the 
veteran should undergo additional VA examinations in order to 
better assess the severity, symptomatology, and 
manifestations of his service- connected Hepatitis C.  See 38 
U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health- care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

The claim of entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders prior to May 6, 2003, is deferred pending the 
completion of the foregoing development.  In this regard, the 
Board acknowledges that the appellant is currently in receipt 
of a 100 percent schedular rating for his service connected 
post traumatic stress disorder effective from May 6, 2003.  
Further, the Board acknowledges that the appellant did not 
file his claim of entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disorders prior to June 2003.  Under the provisions 
of 38 C.F.R. §3.400(o)(2) (2007), however, an increased 
rating, to include a total disability evaluation based on 
individual unemployability due to service connected 
disorders, may be awarded prior to the date of claim if the 
increase in disability transpired during the year prior to 
the date of claim.  Hence, the total rating assigned the 
veteran's post traumatic stress disorder does not moot out 
the claim of entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders.     
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to identify any treatment he has 
received for his Hepatitis C after August 
2003.  If treatment records are 
identified, the RO should take the 
necessary steps to obtain them, and 
associate them with the claims file.  If, 
after making reasonable efforts, the RO 
cannot locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and explain 
in writing why further attempts to locate 
or obtain any government records, if 
applicable, would be futile.  The AMC 
must then:  (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The claimant 
must then be given an opportunity to 
respond.

2.  Thereafter, schedule the veteran for 
a VA examination to ascertain the 
severity and manifestations of his 
service-connected Hepatitis C, in 
accordance with the applicable rating 
criteria.  The claims file should be made 
available to and reviewed by the examiner 
in connection with his evaluation report.  
Conduct all testing and evaluation needed 
to make this determination.  The examiner 
should review the results of any testing 
prior to completion of the report and 
should detail the veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings 
to each diagnosed disorder.  The examiner 
should, if possible, indicate what 
specific symptoms are attributable to the 
service-connected Hepatitis C.  Please 
also discuss the rationale of all 
opinions provided.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review any 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues, on the 
basis of all of the evidence of record 
and all governing legal authority, 
including the VCAA and the holding in 
Fenderson.  If the appeal is denied in 
any part, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


